DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendments
1)	Acknowledgment is made of Applicants’ preliminary amendments filed 04/29/21 and 11/28/19.
Election
2)	Acknowledgment is made of Applicants’ election filed 01/06/22 in response to the restriction and the species election requirement mailed 10/07/21. Applicants have elected invention I. Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. MPEP § 818.03(a). Applicants have further elected the MRS growth substrate species. Applicants argue that dextrose and acetoin should not be part of the species selection as they are not growth substrates per se, but additional components that may be included in the growth substrate.
	Applicants’ argument has been carefully considered. Claims 1, 15 and 22 have now been amended. The growth substrate recited in the amended claim 1 comprises manganese.  The growth substrate recited in claim 15 further comprises dextrose, and the growth substrate recited in claim 15 further comprises acetoin. Upon further consideration, a modified species election requirement for the growth substrate is set forth below:
	This application contains claims directed to more than one growth substrate species of the generic invention.  The species set forth are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, the species lack the same or corresponding special technical features as these species do not share significant common ingredients or contents (claims 15-17 and 19-22): 
	(aa) MRS comprising manganese; (bb) LBGM comprising manganese; (cc) Milk comprising manganese; (dd) LB comprising manganese; (ee). (aa) further comprising dextrose; (ff). (bb) further comprising dextrose; (gg). (cc) further comprising dextrose; (hh). (dd) further comprising dextrose; (jj). (aa) further comprising acetoin; (kk). (bb) further comprising acetoin; (mm). (cc) further comprising acetoin; and (nn). (dd) further comprising acetoin. 
	Claims 1-6, 8-10, 12, 13 and 23-25 are generic.
The Applicant-elected MRS growth substrate species comprising manganese, i.e., species (aa) supra, has been examined.
Status of Claims
3)	Claims 7, 11, 14, 18, 30 and 32-40 have been canceled via the preliminary amendment filed 11/28/19.
	Claims 1, 9, 10, 13, 15, 19, 20, 22-26 and 29 have been amended via the preliminary amendment filed 11/28/19.
	Claims 1-6, 8-10, 12, 13, 15-17, 19-29 and 31 are pending. 
	Claims 15, 22, 26-29 and 31 are withdrawn from consideration as being directed to a non-elected invention or species.  See 37 C.F.R 1.142(b) and M.P.E.P § 821.03. 
	Claims 1-6, 8-10, 12, 13, 16, 17, 19-21 and 23-25 are examined on the merits.
Information Disclosure Statements
4)	Acknowledgment is made of Applicants’ Information Disclosure Statements filed 12/23/21, 11/02/21, 10/26/21, 08/16/21, 06/03/21, 10/19/20 and 04/01/20. The non-English parts of pages 1-3 of the NPL cite number 1 of the IDS filed 12/23/21 have not been considered. Except for the duplicative citations, the information referred to therein has been considered and a signed copy is attached to this Office Action.  
Drawings
5)	Acknowledgment is made of Applicants’ drawings filed 11/28/2019.
Priority
6)	The instant AIA  application, filed 11/28/2019, is the national stage 371 application of the PCT application PCT/IL2018/050588 filed 05/29/2018, which claims priority to the provisional applications 62/644,528 filed 03/18/18 and 62/588,365 filed 11/19/2017, and is a continuation-in-part of the PCT application PCT/IL2017/050603 filed 05/29/2017 which claims priority to the provisional application 62/342,975 filed 05/29/2016.
	It is noted that the provisional application 62/342,975 does not conform to 35 U.S.C § 112(a) requirements and does not satisfy the enablement and the written description requirements of 35 U.S.C § 112(a) for the claimed method.
Double Patenting Rejection(s)
7)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
8)	Claims 1-3, 6, 8-10, 12, 13, 16, 17, 19-21 and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9, 11-17 and 19-21 of co-pending application 16/304,697 (‘697) as evidenced by De Man et al. (J. Appl. Bacteriol. 23: 130-135, 1960). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to preparing a bacterial composition comprising the steps: (a) in vitro co-culturing beneficial bacteria with biofilm-producing bacteria on a growth substrate medium such as MRS under conditions that generate a biofilm, and (b) isolating the biofilm from the growth substrate. The MRS growth medium used in the method of the co-pending ‘697 application intrinsically comprises manganese therein as is evidenced by the disclosure of De Man et al. (see first full paragraph under the section ‘Results and Discussion’) and therefore meets the growth substrate medium comprising manganese as recited in instant claims. See first full paragraph under the section ‘Results and Discussion’. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Rejection(s) under 35 U.S.C § 112(a) or (pre-AIA ), First Paragraph
9)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.

10)	Claim 5 is rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, because the specification does not provide evidence that the claimed biological material is (1) known and readily available to the public; (2) reproducible, e.g., sequenced; or (3) deposited.
	Instant claim 5 recites the biofilm producing bacterial strain 127185/2. It is apparent that this strain is required to practice the claimed invention and therefore must be known and readily available to the public, or obtainable by a reproducible method set forth in the specification. If not so obtainable or available, the enablement requirements of 35 U.S.C § 112(a) or pre-AIA , first paragraph may be satisfied by a deposit of the strain 127185/2 at an acceptable depository. From the instant specification, it is not clear whether or not the strain 127185/2 has been deposited at an acceptable depository. If the deposit is indeed made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicants may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;		

(b) all restrictions upon availability to the public will be irrevocably removed upon 
     	granting of the patent;



(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and

(e) the deposit will be replaced if it should ever become non-viable.

Applicants’ attention is directed to M.P.E.P § 2400 in general, and specifically to § 2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that "the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination." The specification should be amended to include this information, however, Applicants are cautioned to avoid the entry of new matter into the specification while amending the specification.
Applicants’ attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 C.F.R § 1.801-1.809 for further information concerning deposit practice.  
Rejection(s) under 35 U.S.C § 112(b) or (pre-AIA ), Second Paragraph
11)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

12)	Claims 1-6, 8-10, 12, 13, 16, 17, 19-21 and 23-25 are rejected under 35 U.S.C § 112(b) or pre-AIA , second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicant regards as the invention.
	(a)	Claim 1 is indefinite because it has improper antecedence in the limitation ‘said non-pathogenic bacteria’. See line 5. There is no previous recitation of any ‘non-pathogenic bacteria’ in the claim. 
	(b)	Claim 1 is further indefinite with regard to step (a) which includes the phrase: ‘…. co-culturing …. with biofilm-producing bacteria …. that generate a biofilm which comprises …. non-pathogenic bacteria’. The recited ‘biofilm-producing bacteria’ does not exclude, but encompasses pathogenic ‘biofilm-producing bacteria’. It is unclear how co-culturing beneficial bacteria with biofilm-producing bacteria as recited would generate a biofilm comprising ‘non-pathogenic bacteria’. Does it mean that the in vitro co-culturing alters biofilm-producing bacteria, 
	(c)	Claims 16, 17 and 19 are ambiguous and indefinite in their references to ‘LBGM’ and/or ‘MRS’. For example, in claim 16, the recited LBGM and MRS are required to be growth medium, whereas in claims 17 and 19, the recited LBGM and/or MRS are required to be growth substrate. How one differs from the other with regard to ingredients or contents is not clear. One of skill in the art cannot understand in an unambiguous way the scope or metes and bounds of the claims.
	(d)	Claims 2-6, 8-10, 12, 13, 16, 17, 19-21 and 23-25, which depend directly or indirectly from claim 1, are also rejected as being indefinite because of the indefiniteness identified in the base claim.
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
Rejection(s) under 35 U.S.C § 103
13)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention. 
14)	Claims 1, 2, 6, 8, 10, 13, 16, 19, 24 and 25 are rejected under 35 U.S.C § 103 as being unpatentable over Van der Veen et al. (International J. Food Microbiol. 144: 421-431, 2011, of record) in view of Zhou et al. (Curr. Microbiol. 63: 186-192, 2011, of record). 
Van der Veen et al. taught a method of producing a mixed species biofilm by culturing, in MRS-Mn, BHI-Mn or BHI-Mn-G growth medium comprising manganese therein (i.e., growth substrate) via co-culturing in vitro the beneficial probiotic bacteria Lactobacillus plantarum (of the order Lactobacillales) with biofilm-producing Listeria monocytogenes under conditions generating the mixed species biofilm composition. Said biofilm was isolated from the growth medium. See abstract; last full paragraph on page 422; the first four sentences of 1st paragraph and the first three sentences of 2nd paragraph under the section ‘2.3. Biofilm formation’; 4th, 8th and 10th sentences in right column of page 424; and 3rd and 4th sentences of 1st full paragraph on page 425. 
Van der Veen et al. do not identify L. monocytogenes as a non-pathogenic biofilm-producing Listeria. 
However, along with the identification of Listeria innocua as a non-pathogenic biofilm-forming species of Listeria closely related to L. monocytogenes, Zhou et al. explicitly taught that L. innocua has almost the same ability to form biofilm in a culture medium, i.e., in vitro, as that of L. monocytogenes. See first two lines of the first full paragraph of page 187; and lines 8-11 of the paragraph in right column of page 189. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to use Zhou’s biofilm-forming non-pathogenic L. innocua that was art-recognized as a closely related species of biofilm-forming L. monocytogenes in place of Van der Veen’s L. monocytogenes to produce the instant invention. The substitution of one art-known biofilm-forming Listeria strain with another alternate, art-known biofilm-forming Listeria strain would have been prima facie obvious to a skilled artisan, would have been well within the realm of routine experimentation, and would have yielded predictable results or effects. Note that it is obvious to substitute known elements one for another if it will no more than yield predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000), a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification. See MPEP 2183.
	Claims 1, 2, 6, 8, 10, 13, 16, 19, 24 and 25 are prima facie obvious over the prior art of record.
15)	Claim 20 is rejected under 35 U.S.C § 103 as being unpatentable over Van der Veen et al. (International J. Food Microbiol. 144: 421-431, 2011, of record) as modified by Zhou et al. (Curr. Microbiol. 63: 186-192, 2011, of record) as applied in claims 17 and 1 above and further in view of De Man et al. (J. Appl. Bacteriol. 23: 130-135, 1960).
	The teachings of Van der Veen et al. as modified by Zhou et al. are set forth supra which are silent on the pH condition comprising about 6.5 to 8.0.
	However, De Man et al. taught that MRS medium that comprises manganese therein has a pH of 6.5 or 6.6 and permits growth of Lactobacilli up to a pH of 6.6. See first full paragraph below Table 5 on page 134; title of Table 4; and first full paragraph under ‘Results and Discussion’. 
	Given that the manganese-containing MRS medium was used at a pH of up to 6.6 to culture Lactobacilli as taught by De Man et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the instant invention to optimize via routine standardization the pH conditions of the MRS medium used in the prior art method to arrive at the pH range as recited to produce the instant invention. It is well settled that "discovery of an optimum value of a result-effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215.219 (CCPA 1980). It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result-effective variable. ‘Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.’ In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). 'No invention is involved in discovering optimum ranges of a process by routine   experimentation." Id. at 458, 105 USPQ at 236-237. 
	Claim 20 is prima facie obvious over the prior art of record.
16)	Claim 23 is rejected under 35 U.S.C § 103 as being unpatentable over Van der Veen et al. (International J. Food Microbiol. 144: 421-431, 2011, of record) as modified by Zhou et al. (Curr. Microbiol. 63: 186-192, 2011, of record) as applied in claim 1 above and further in view of Budny et al. (US 20050158253 A1).
	The teachings of Van der Veen et al. as modified by Zhou et al. are set forth supra which are silent on the dehydrating step as recited.
	However, dehydrating an art-known biofilm after its recovery or isolation was routine and conventional in the art at the time of the invention. For example, Budny et al. taught such a biofilm dehydration for the purpose of obtaining total biomass of the biofilm. See section [0145].
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the art-known biofilm dehydrating step after isolating the biofilm in Van der Veen‘s method as modified by Zhou et al. to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of obtaining total biomass of the biofilm.
	Claim 23 is prima facie obvious over the prior art of record.
Claims Objection(s) - Suggestion(s)
17)	Claims 3, 8, 17 and 19 are objected to for the following reason(s):
	(a)	Claim 3 is ambiguous and/or incorrect in the limitation ‘bacillus’. To be consistent with the practice in the art of bacterial nomenclature, it is suggested that Applicants delete the above-identified limitation via strikethrough, Bacillus--.
	(b)	To be consistent with the practice in the art of bacterial order nomenclature, it is suggested that the recitation of the ‘lactobacillales order’ in claims 8 and 17 be replaced with the limitation --Lactobacillales order--.
	(c)	Claim 19, as amended, is set forth below, which is objected to for missing the limitation --of-- after the limitation ‘method’: 

    PNG
    media_image1.png
    42
    485
    media_image1.png
    Greyscale

Conclusion
18)	No claims are allowed.
Correspondence
19)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission. Papers should be transmitted via the PTO Central Fax number, (571) http://www.uspto.gov/interviewpractice.  
20)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
21)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

March, 2022